                          Case 1:21-cr-10056-RWZ
2-6   5HYLVHG86'&0$              Document 1-1 Filed 02/12/21 Page 1 of 2
Criminal Case Cover Sheet                                                               U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.        III                      Investigating Agency       HSI/DOL/DSS

City      Waltham                                  Related Case Information:

County       Middlesex                              6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                    6DPH'HIHQGDQW                               1HZ'HIHQGDQW X
                                                    0DJLVWUDWH-XGJH&DVH1XPEHU
                                                    6HDUFK:DUUDQW&DVH1XPEHU                19-2443-MBB
                                                    55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Justin Capell                                             -XYHQLOH                  G <HV G
                                                                                                                   ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Southborough, MA
                      1981
%LUWKGDWH <URQO\ BBBBB661          6065
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                      White
                                                                           5DFHBBBBBBBBBBB                        UK
                                                                                                      1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                 Derege Demisse / Young Paik                  $GGUHVV 929 Massachusetts Ave # 1

Bar Number                                                                                       Cambridge, MA 02139

U.S. Attorney Information:

AUSA         Jordi de Llano, Mackenzie A. Queenin                       %DU1XPEHULIDSSOLFDEOH

Interpreter:            G <HV          ✔ 1R
                                       G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               G <HV      ✔ 1R
                                                                                                                             

Matter to be SEALED:                   G <HV        G✔   1R

          G:DUUDQW5HTXHVWHG                      ✔
                                                     G5HJXODU3URFHVV                         G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                       LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G6HUYLQJ6HQWHQFH        G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                     RQ

Charging Document:                     G&RPSODLQW               ✔
                                                                    G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                     I
Total # of Counts:                     G3HWW\                  G0LVGHPHDQRU                  ✔
                                                                                                      G)HORQ\

                                           &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     02/12/2021                        6LJQDWXUHRI$86$        /s/ Jordi de Llano
                         Case 1:21-cr-10056-RWZ Document 1-1 Filed 02/12/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Justin Capell

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers

6HW     18 U.S.C. § 371                               Conspiracy to Commit Visa Fraud                 1


6HW     18 U.S.C. § 981(a)(1)(C)                      Forfeiture Allegation                           -


          28 U.S.C. § 2461                              Forfeiture Allegation                           -
6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
